Citation Nr: 0203557	
Decision Date: 04/18/02    Archive Date: 04/26/02

DOCKET NO.  00-23 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
bilateral hearing loss with tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Hilary L. Goodman

INTRODUCTION

The veteran had active service from July 1952 to July 1955.

This appeal arose from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's 
application to reopen his claim for service connection for 
bilateral hearing loss with tinnitus.


FINDINGS OF FACT

1.  A February 1993 unappealed RO decision denied the 
veteran's claim for service connection for bilateral hearing 
loss with tinnitus.

2.  Some of the evidence added to the record since the 
February 1993 RO decision is, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of the 
claim of service connection for bilateral hearing loss with 
tinnitus.

3.  There is competent medical evidence of record that 
causally links the veteran's bilateral hearing loss to in-
service acoustic trauma.

4.  The veteran was exposed to acoustic trauma while on 
active duty; he gives a history of ringing in the ears since 
service; service connection is warranted for sensorineural or 
high frequency hearing loss; and tinnitus has been shown by 
post-service medical evidence; the veteran's tinnitus began 
during service or as the result of excessive noise exposure 
while on active duty.






CONCLUSIONS OF LAW

1.  The February 1993 RO decision denying service connection 
for bilateral hearing loss with tinnitus is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(2001).

2.  Evidence submitted since the February 1993 RO decision is 
new and material, and the veteran's claim of service 
connection for bilateral hearing loss with tinnitus is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).

3.  Bilateral hearing loss was incurred as the result of 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2001).

4.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A February 1993 RO decision denied the veteran's claim for 
service connection for bilateral hearing loss with tinnitus.  
In the absence of a timely appeal (within one year of 
notification of the decision), the RO's February 1993 
decision became final and is not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) 
(2001).  In order to reopen his earlier claim, the veteran 
must present or secure new and material evidence with respect 
to the claim, which has been denied.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C.A. § 5107(a) (West Supp. 2001)).  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

The Board of Veterans' Appeals (Board) observes that the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  See Barnett v. Brown, 83 F.3d. 1380 
(Fed. Cir. 1996).  It was specifically stated in the VCAA 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See VCAA (codified as 
amended at 38 U.S.C.A. § 5103A(f) (West Supp. 2001)).  It is 
noted that regulations adopted by VA implementing the VCAA 
include changes to the standard for determining new and 
material evidence under 38 C.F.R. § 3.156(a), and provides 
for limited assistance to claimants seeking to reopen 
previously denied claims.  VA's authority to provide such 
additional assistance is provided by 38 U.S.C.A. § 5103A(g) 
(West Supp. 2001) which states that nothing in section 5103A 
precludes VA from providing such other assistance as the 
Secretary considers appropriate.  However, these changes are 
applicable only to claims to reopen filed on or after August 
29, 2001.  See 66 Fed. Reg. 45620, 45628-45629.  Here, the 
veteran's claim was filed prior to August 29, 2001, and, as 
such, these changes are not applicable in the instant case.

The Board acknowledges that VBA Fast Letter No.01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  In any event, since the veteran's claim is 
reopened and the issues of service connection for bilateral 
hearing loss and tinnitus are granted by this Board decision, 
there is no further duty to assist the veteran with the 
development of the veteran's claim. 

As noted above, despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).
 
The evidence which was of record at the time of the February 
1993 decision was the veteran's service medical records as 
well as VA treatment records.  The documents which have been 
made part of the record since the February 1993 RO decision 
include a November 2001 statement from a VA physician, VA 
treatment records, and testimony by the veteran and his 
spouse at a hearing on appeal.

In attempting to reopen his claim, the veteran again avers, 
and has offered testimony in support of his belief, that his 
bilateral hearing loss with tinnitus began as the result of 
active service.  He has related that he served as a cannoneer 
and a head gunner without the benefit of protective ear gear, 
experienced some hearing loss with tinnitus in basic training 
and in the years after service has developed progressive 
hearing loss with constant tinnitus.

A veteran is entitled to compensation for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  "A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

The November 2001 statement from the VA physician is of 
particular significance, particularly in light of the fact 
that the physician is the Chief of Audiology and Speech 
Pathology Service at a VA Medical Center.  The physician 
noted that a November 1992 VA examination of the veteran 
revealed normal hearing through 4000 Hertz sloping to a 
severe high frequency sensorineural hearing loss consistent 
with the veteran's history of exposure to military fire in 
service.  The physician concluded that the veteran's exposure 
to artillery fire is as likely as not a contributing factor 
to his hearing loss.

In an April 1999 VA report of audiology consultation the 
assessment included bilateral nosocusis secondary to the 
veteran's reported history of military noise exposure.  The 
Board finds that the statement from the physician and 
clinical assessment, when considered with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The new 
evidence is material because it tends to show that the 
veteran's bilateral hearing loss was the result of his active 
duty.

The previously considered evidence includes service medical 
records, which show that on examination in July 1952 for 
entry onto active duty the veteran had scarred eardrums but 
his hearing was 15/15, bilaterally.  His hearing was again 
15/15, bilaterally, when he was examined in July 1955, 
previous to his separation from active duty.

Clinical records show that in November 1992 the veteran 
complained of having developed tinnitus two months 
previously.  It was reported that he had been experiencing 
hypacusis for several years.  It was noted that audiometric 
study showed high frequency sensory hypacusis.  The 
assessment was tinnitus secondary to possible cochlear 
lesion.

The Board finds that some of the evidence added to the record 
since the February 1993 RO decision was not previously of 
record, is relevant, and is, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of the 
claim for service connection for bilateral hearing loss with 
tinnitus.  Accordingly, new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for bilateral hearing loss with tinnitus and the 
February 1993 rating decision denying service connection is 
not final.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.

As noted above, the VCAA requires VA to notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise a claimant of the status 
of those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A); 38 C.F.R. §§ 3.103, 3.159 
(2000).  While the Statement of the Case did not provide 
notice to the veteran as to what was needed to support a 
claim for service connection, as there is an absence of any 
indication that there is any additional relevant evidence 
that has not been obtained, and based upon the favorable 
decision that follows, the Board finds that there is no 
further duty to assist the veteran with the development of 
his claim with respect to the issue of service connection for 
bilateral hearing loss.

The service medical records show that the veteran's hearing 
was normal at the time he was separated from service.  
However, the evidence, including the 2001 physician's 
statement, suggests that the veteran's bilateral hearing loss 
is causally linked to acoustic trauma while on active duty.  
As noted above, the veteran has related that he served as a 
cannoneer and a head gunner without the benefit of protective 
ear gear while on active duty, experienced some hearing loss 
during that time, and has had progressive hearing loss ever 
since.  The medical evidence includes an April 1999 VA report 
of audiology consultation, which includes an assessment of 
bilateral nosocusis secondary to military noise exposure, and 
a November 2001 statement from a VA Chief of Audiology and 
Speech Pathology Service at a VA Medical Center, who opined 
that the veteran's exposure to artillery fire is as likely as 
not a contributing factor to his hearing loss.  There is no 
medical opinion of record that goes against the veteran's 
claim that his hearing loss is etiologically related to in-
service acoustic trauma. 

Given the foregoing, it is the Board's judgment that the 
weight of the evidence supports the veteran's claim that his 
bilateral hearing loss was incurred as the result of active 
service.  Accordingly, service connection for bilateral 
hearing loss is warranted.

As to the remaining issue, the Board notes that the veteran 
asserts that he was exposed to prolonged weaponry fire 
without the benefit of protective ear gear while on active 
duty, experienced some ringing in the ears during that time, 
and has had ringing in the ears or tinnitus ever since.  
While there is no medical opinion that specifically links the 
veteran's tinnitus to service, there is medical evidence of a 
diagnosis and, as noted above, the fact that the veteran was 
exposed to excessive noise during service is not in dispute.  
Moreover, as the result of this decision, service connection 
for the veteran's bilateral sensorineural or high frequency 
hearing loss is warranted, and it is known that tinnitus is 
often associated with sensorineural hearing loss.  See 2 
Cecil, Textbook of Medicine, § 464 at 2119-2120 (18th ed. 
1988).  Also, while tinnitus does not appear in the record 
until many years after service, the veteran is competent to 
state that he has had ringing in the ears since service.

It is the Board's judgment that the evidence is at least in 
equipoise as to whether the veteran's tinnitus began during 
or as the result of service.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  Accordingly, service connection for 
tinnitus is also warranted.  






ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for bilateral hearing 
loss with tinnitus.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


